Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Micromem Technologies Inc. Annual Filings TORONTO, Feb. 23 /CNW/ - Micromem Technologies Inc. (the "Company") (CNSX: MRM, OTCBB: MMTIF) announces it has filed its audited financial statements for the year ended October 31, 2008, together with the Management's Discussion & Analysis, and the Company's Annual Report on Form 20-F prepared in accordance with the United States Securities Exchange Act of 1934 ("SEC"), on SEDAR and EDGAR. The Company has also filed the Report of Independent Registered Public Accounting Firm on the Internal Control Over Financial Reporting in accordance with SEC regulations. These documents may be viewed at www.sedar.com and by searching EDGAR at http://www.sec.gov/. About Micromem Technologies Inc. and MASTInc: MASTInc is a wholly owned U.S.-based subsidiary of Micromem Technologies Inc., a publicly traded (OTC: MMTIF CNSX: MRM) fabless semiconductor company with headquarters in Toronto, Canada and an office in New York City. Micromem holds and continues to develop a broad-based patent portfolio of Magnetoresistive Random Access Memory (MRAM) and magnetic sensor technologies.
